Citation Nr: 0940725	
Decision Date: 10/26/09    Archive Date: 11/04/09

DOCKET NO.  07-04 198	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North 
Little Rock, Arkansas


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for 
residuals of lumbar strain with degenerative changes prior to 
April 30, 2009.

2.  Entitlement to a rating in excess of 20 percent for 
residuals of lumbar strain with degenerative changes since 
April 30, 2009.


REPRESENTATION

Appellant represented by:	Veterans Of Foreign Wars Of 
The United States


ATTORNEY FOR THE BOARD

Anthony M. Flamini, Associate Counsel



INTRODUCTION

The Veteran had active service from May 1965 to April 1967, 
from January 1983 to May 1983, from January 1990 to June 
1990, and from September 1991 to March 1992, with additional 
service in the Army National Guard. 

This matter comes before the Board of Veterans' Appeals 
(Board) from a December 2005 rating decision of the 
Department of Veterans Affairs (VA), Regional Office (RO) in 
North Little Rock, Arkansas.

The Board notes that the Veteran requested a Board hearing in 
his February 2007 substantive appeal.  However, he withdrew 
this request in correspondence dated in October 2007.  

In January 2009, the Board remanded the Veteran's appeal for 
further evidentiary development.  Following completion of the 
requested actions, as well as a continued denial of the 
issue, the agency of original jurisdiction returned the case 
to the Board for further appellate review.  


FINDINGS OF FACT

1.  Prior to April 30, 2009, the service-connected lumbar 
strain was manifested by flexion limited to 35 degrees, with 
no ankylosis; no intervertebral disc syndrome; no bowel, 
bladder, or erectile dysfunction; 5/5 motor strength of the 
lower extremities; a normal peripheral nerve; and normal 
sensory function.

2.  Since April 30, 2009, the service-connected lumbar strain 
has been manifested by flexion limited to 40 degrees, with no 
ankylosis; no intervertebral disc syndrome; no bowel, 
bladder, or erectile dysfunction; 5/5 motor strength of the 
lower extremities; a normal peripheral nerve; and normal 
sensory function..  



CONCLUSIONS OF LAW

1.  Prior to April 30, 2009, the criteria for a disability 
rating of 20 percent (but no higher) for lumbar strain have 
been met.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 4.40, 4.45, 4.59, 4.71a, DC 5237 
(2009).

2.  Since April 30, 2009, the criteria for a disability 
rating in excess of 20 percent for lumbar strain have not 
been met.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 4.40, 4.45, 4.59, 4.71a, DC 5237 
(2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  The Duties to Notify and to Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 (as amended), 3.326(a) 
(2009).

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
This notice must be provided prior to an initial unfavorable 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.  

In this case, a letter satisfying the notice requirements 
under 38 C.F.R. § 3.159(b)(1) was sent to the Veteran in 
September 2005, prior to the initial RO decision that is the 
subject of this appeal.  The letter informed him of what 
evidence was required to substantiate the claim and of his 
and VA's respective duties for obtaining evidence.   

Moreover, with respect to the Dingess requirements, the 
Veteran was given notice of what type of information and 
evidence he needed to substantiate his claim for an increased 
rating as this is the premise of the claim.  It is therefore 
inherent that he had actual knowledge of the rating element 
of the claim.  

In addition, he was provided with notice of the type of 
evidence necessary to establish an effective date for the 
disability on appeal by correspondence dated in September 
2008.  Any questions as to the appropriate effective date to 
be assigned are moot as the claim has been denied.  [The 
timing defect of this correspondence was cured by the agency 
of original jurisdiction's subsequent re-adjudication of the 
increased rating claim and issuance of an SSOC in May 2009.]  

Next, VA has a duty to assist a veteran in the development of 
the claim.  This duty includes assisting him or her in the 
procurement of service treatment records and other pertinent 
records, and providing an examination when necessary.  See 
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159. 

After a careful review of the file, the Board finds that all 
necessary development has been accomplished, and therefore 
appellate review may proceed without prejudice to the 
Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  
First, the RO has obtained service treatment records and VA 
treatment records.  Further, the Veteran submitted additional 
treatment records and written statements in support of his 
claim.  

Next, specific VA medical opinions pertinent to the issues on 
appeal were obtained in October 2005, October 2008, and April 
2009.  The Board finds that these examinations are adequate 
for evaluation purposes.  Specifically, the April 2009 
examiner reviewed the claims folder.  All examiners 
interviewed the Veteran and conducted thorough examinations.  
Although there is no indication that the October 2005 and 
October 2008 examiner reviewed the claims folder, there is no 
indication that either this examiner or the April 2009 
examiner was not fully aware of the Veteran's past medical 
history or had misstated any relevant fact.  Therefore, the 
available records and medical evidence have been obtained in 
order to make an adequate determinations as to these claims.  

Significantly, neither the Veteran nor his representative has 
identified, and the record does not otherwise indicate, any 
additional existing evidence that is necessary for a fair 
adjudication of the claims that has not been obtained.  
Hence, no further notice or assistance is required to fulfill 
VA's duty to assist in the development of the claims.  Smith 
v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. 
Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); 
see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

II.  Increased Ratings

Disability evaluations are determined by the application of a 
schedule of ratings which is based, as far as can practicably 
be determined, on the average impairment of earning capacity.  
Generally, the degrees of disability specified are considered 
adequate to compensate for considerable loss of working time 
from exacerbations or illnesses proportionate to the severity 
of the several grades of disability.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. § 4.1 (2009).  Each service-connected 
disability is rated on the basis of specific criteria 
identified by diagnostic codes.  38 C.F.R. § 4.27 (2009).  

The Board has been directed to consider only those factors 
contained wholly in the rating criteria.  See Massey v. 
Brown, 7 Vet. App. 204, 208 (1994).  On the other hand, the 
United States Court of Appeals for Veterans Claims (Court) 
has upheld the appropriateness of the consideration of 
factors outside the specific rating criteria in determining 
the level of occupational and social impairment.  See 
Mauerhan v. Principi, 16 Vet. App. 436 (2002).  

If there is a question as to which evaluation to apply to a 
veteran's disability, the higher evaluation will be assigned 
if the disability picture more nearly approximates the 
criteria for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2009).  When, after careful 
consideration of all procurable and assembled data, a 
reasonable doubt arises regarding the degree of disability, 
such doubt will be resolved in favor of the veteran.  38 
C.F.R. § 4.3 (2009).  

A request for an increased rating must be viewed in light of 
the entire relevant medical history.  38 C.F.R. § 4.1; see 
also Peyton v. Derwinski, 1 Vet. App. 282 (1991).  Where 
entitlement to compensation has already been established and 
an increase in the disability rating is at issue, however, 
the present level of disability is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55 (1994).  The Board will 
also consider entitlement to staged ratings to compensate for 
times since the filing of the claim when the disability may 
have been more severe than at other times during the course 
of the claim on appeal.  Fenderson v. West, 12 Vet. App. 119 
(1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).  

The Board has reviewed all of the evidence in the Veteran's 
claims file, with an emphasis on the medical evidence for the 
rating period on appeal.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, the Board is not required to discuss, in detail, 
the extensive evidence of record.  

Indeed, the United States Court of Appeals for the Federal 
Circuit (Federal Circuit) has held that, while the Board must 
review the entire record, it does not have to discuss each 
piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 
(Fed. Cir. 2000).  The Board will, therefore, summarize the 
relevant evidence where appropriate.  The analysis in the 
following decision will focus specifically on what the 
evidence shows, or fails to show, with regard to the 
increased rating claims adjudicated in this decision.  

Here, the Veteran asserts that an increased rating is 
warranted for his lumbar strain. In June 1994, the RO granted 
service connection and assigned 10 percent rating for lumbar 
strain.  In October 1996, the Veteran requested a 
reevaluation of his back condition.  The rating was continued 
at 10 percent in a February 1997 rating decision.  The 
Veteran filed a notice of disagreement with this decision and 
subsequently perfected his appeal, which was ultimately 
denied in a January 2005 Board decision.

In August 2005, the Veteran filed his current claim for an 
increased rating for his service-connected lumbar strain.  By 
the appealed decision dated in December 2005, the RO 
continued his evaluation at 10 percent disabling.  Later 
during the current appeal, and specifically by a May 2009 
rating action, the RO granted an increased evaluation of 20 
percent, effective from April 30, 2009, the date of the 
Veteran's most recent VA spine examination.  The Veteran's 
service-connected lumbar strain remains evaluated as 20 
percent disabling.  However, the Board must first assess the 
10 percent evaluation in effect prior to April 30, 2009.  

Application of the precepts enunciated in DeLuca v. Brown, 8 
Vet. App. 202 (1995) requires that problems such as pain on 
use be specifically considered when evaluating the veteran's 
disability.  Specifically, when a Diagnostic Code provides 
for compensation based on limitation of motion, the 
provisions of 38 C.F.R. §§ 4.40 and 4.45 must also be 
considered, and the examinations upon which rating decisions 
are based must adequately portray the extent of the 
functional loss due to pain "on use or due to flare-ups."  
DeLuca v. Brown, 8 Vet. App. 202 (1995); see also 38 C.F.R. § 
4.59.  

According to relevant rating criteria, a 20 percent 
disability rating necessitates evidence of forward flexion of 
thoracolumbar spine greater than 30 degrees but not greater 
than 60 degrees; or the combined range of motion of the 
thoracolumbar spine not greater than 120 degrees; or muscle 
spasm or guarding severe enough to result in an abnormal gait 
or abnormal spinal contour such as scoliosis, reversed 
lordosis, or abnormal kyphosis.  38 C.F.R. § 4.71a, 
Diagnostic Codes 5237, 5238, & 5242.  A 40 percent disability 
rating necessitates evidence of forward flexion of 
thoracolumbar spine of 30 degrees or less or favorable 
ankylosis of the entire thoracolumbar spine.  Id.  A 50 
percent disability rating necessitates evidence of 
unfavorable ankylosis of the entire thoracolumbar spine.  Id.  
The highest disability evaluation allowable under this 
Diagnostic Code, 100 percent, requires evidence of 
unfavorable ankylosis of the entire spine.  Id.  

A.  Lumbar Strain in Excess of 10 Percent Prior to April 30, 
2009

Throughout the current appeal, the Veteran has asserted that 
an increased rating is warranted for his service-connected 
low back disability because this disorder has increased in 
severity.  Specifically, he has complained of frequent lower 
lumbar pain precipitated by bending, weightlifting, or 
prolonged standing or sitting for periods exceeding 1 to 2 
hours.  He is followed in the VA chronic pain clinic on a 
regular basis and receives frequent injections to the lower 
sacroiliac joint region of the back, including at least one 
epidural steroid injection.   

The Board acknowledges these complaints.  In this regard, the 
Board notes that relevant medical records prior to April 30, 
2009, reflect functional impairment due to low back pain.  An 
October 2005 VA spine examination report revealed tenderness 
to palpation in the lower lumbar spine and paraspinal region 
without spasm.  The Veteran could forward flex the lumbar 
spine to 80 degrees with pain at 80 degrees, posterior flex 
the lumbar spine to 20 degrees with pain at 10 degrees, left 
lateral flex the lumbar spine to 20 degrees with pain at 20 
degrees, right lateral flex the lumbar spine to 30 degrees 
with pain at 20 degrees, left rotary flex the lumbar spine to 
55 degrees without pain, and right rotary flex the lumbar 
spine to 55 degrees with pain at 45 degrees.  

An October 2008 VA spine examination report indicated 
moderate spasm and tenderness to palpation of the lower 
lumbar spine.  The Veteran's forward flexion was to 60 
degrees; his posterior flexion was to 5 degrees; his lateral 
flexion was to 10 degrees, bilaterally; and his rotary 
flexion was to 25 degrees, bilaterally.  There was pain at 
the extreme ranges of motion in all directions.

In addition, private treatment records dated in May 2006 
indicated lumbar flexion to 35 degrees; extension to 50 
degrees; lateral bending to 50 degrees, bilaterally; and 
rotation to 50 degrees, bilaterally.  

As such, the competent evidence of record supports the 
Veteran's complaints of increased low back pathology for the 
period prior to April 30, 2009.  Specifically, the October 
2008 examination revealed forward flexion of the lumbar spine 
limited to 60 degrees, and the private treatment records 
demonstrated flexion limited to 35 degrees.  These findings 
warrant a 20 percent evaluation under the rating criteria for 
diseases and injuries of the spine.  

However, a rating in excess of 20 percent for this period is 
not warranted, as physical examinations conducted on the 
Veteran's lumbar spine have consistently demonstrated no 
ankylosis; no intervertebral disc syndrome; no bowel, 
bladder, or erectile dysfunction; 5/5 motor strength of the 
lower extremities; a normal peripheral nerve; and normal 
sensory function.

The October 2005 VA spine examination report indicated that 
straight leg reflexes were negative bilaterally.  
Furthermore, there was no weakness, fatigability, 
discoordination, or additional functional impairment 
following repetitive stress testing against resistance in the 
lumbar spine.  The October 2008 examination report noted that 
following repetitive stress testing against resistance, 
forward flexion was limited to 30 degrees; however, there was 
no additional weakness, fatigability, or discoordination of 
the lumbar spine upon repetitive stress testing against 
resistance.  As such, the Board concludes that a 20 percent 
rating for the service-connected lumbar strain adequately 
portrays the functional impairment, pain, and weakness that 
the Veteran experienced as a consequence of use of his lumbar 
spine prior to April 30, 2009.  See DeLuca, 8 Vet. App. at 
204-207; see also 38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a.  

In addition, medical examination of the Veteran's lumbar 
spine has shown no significant neurological impairment.  38 
C.F.R. § 4.71a, Note 1 following DC 5237.  The October 2005 
examiner noted that the Veteran's gait, as well as his 
sensation and coordination in all extremities, was normal.  
He exhibited very good strength with knee extension as well 
as plantar and dorsiflexion of each ankle.  His reflexes were 
+1 in both wrists, elbows, and knees, and absent in both 
ankles.  The October 2008 examiner indicated that 
neurological examination revealed the gait to be normal.  
Motor strength was 5/5 and sensory examination was normal 
throughout the lower extremities, bilaterally.  Reflexes were 
absent in the knees and ankle, bilaterally.  

Moreover, the Board notes that, at the examination conducted 
in October 2005, the Veteran indicated that he does not use a 
cane or brace for the condition, nor has he been 
incapacitated by the condition.  Although he mentioned 
wearing a back brace on a daily basis at his October 2008 VA 
spine examination, he denied incapacitation within the past 
12 months.  As such, a disability rating greater than the 20 
percent for the Veteran's service-connected low back 
disability based upon impairment resulting from 
intervertebral disc syndrome, pursuant to the rating 
criteria, cannot be awarded.  38 C.F.R. § 4.71a, DC 5243.  

Furthermore, multiple physical examinations have failed to 
demonstrate the presence of ankylosis.  Without evidence of 
ankylosis, a higher disability evaluation cannot be awarded.  
38 C.F.R. § 4.71a, Diagnostic Codes 5237, 5238, & 5242.

Under these circumstances, therefore, the Board finds that a 
20 percent evaluation for lumbar strain, but no more, is 
warranted based on the limitation of forward flexion 
demonstrated in the October 2008 VA examination report and 
May 2006 private treatment notes.  

B.  Lumbar Strain in Excess of 20 Percent Since April 30, 
2009

The Board will now consider whether an evaluation in excess 
of 20 percent for lumbar strain is appropriate for the period 
since April 30, 2009.  As discussed above, in a May 2009 
rating action, the RO granted an increased evaluation of 20 
percent, effective from April 30, 2009, the date of the 
Veteran's most recent VA spine examination.

At the April 2009 examination, the Veteran reported constant 
chronic pain radiating from the central low back into both 
buttocks, although he did not allege radiculopathy down his 
legs.  He did not complain of bowel or bladder problems, nor 
did he complain of numbness in his lower extremities.  VA 
treatment records indicated frequent treatment at the pain 
clinic and steroid injections.  

Physical examination revealed forward flexion to 40 degrees, 
extension to 10 degrees, left lateral flexion to 10 degrees, 
right lateral flexion to 15 degrees, left rotation to 20 
degrees, and right rotation to 30 degrees, all with pain.  
Spasm was noted.  Radiology showed degenerative disk disease 
of the vertebrae at 3, 4, and 5 without herniation.  

Neurologically, the Veteran's deep tendon reflexes, 
coordination, and sensations were intact in the lower 
extremities.  The circumferences of his legs measured within 
1/2 centimeter of each other, with respect to both the thigh 
and calf.  

Importantly, however, the competent evidence of record does 
not support the Veteran's complaints of increased low back 
pathology for this period.  Specifically, the April 2009 
examination did not reveal forward flexion of the lumbar 
spine limited to 30 degrees or less.  Moreover, there was no 
evidence of ankylosis; intervertebral disc syndrome; bowel, 
bladder, or erectile dysfunction; incapacitating episodes; 
abnormal motor strength of the lower extremities; abnormal 
peripheral nerve; or abnormal sensory function.  In fact, no 
neurological dysfunction was demonstrated during this period.  
As such, the preponderance of the evidence is against a 
higher rating for any portion of the appeal period since 
April 30, 2009.  

C.  Additional Considerations

In reaching these decisions, the Board has also considered 
the Veteran's statements.  In rendering a decision on appeal, 
the Board must analyze the credibility and probative value of 
the evidence, account for the evidence which it finds to be 
persuasive or unpersuasive, and provide the reasons for its 
rejection of any material evidence favorable to the claimant. 
See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); 
Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990). 

Competency of evidence differs from weight and credibility. 
The former is a legal concept determining whether testimony 
may be heard and considered by the trier of fact, while the 
latter is a factual determination going to the probative 
value of the evidence to be made after the evidence has been 
admitted. Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno 
v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. 
Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may 
affect the credibility of testimony, it does not affect 
competency to testify").

In this case, the Veteran is competent to report symptoms 
because this requires only personal knowledge as it comes to 
him through his senses. Layno, 6 Vet. App. at 470.  The Board 
acknowledges the Veteran's belief that his symptoms are of 
such severity as to warrant higher ratings for his lumbar 
disabilities.  However, disability ratings are made by the 
application of a schedule of ratings which is based on 
average impairment of earning capacity as determined by the 
clinical evidence of record.  Therefore, the Board finds that 
the medical findings, which directly address the criteria 
under which the service-connected disabilities are evaluated, 
more probative than the Veteran's assessment of the severity 
of his disabilities.

Moreover, the Board does not find that referral for 
extraschedular consideration under the provisions of 38 
C.F.R. § 3.321(b)(1) is warranted for any time during the 
current appeal.  That provision provides that, in exceptional 
circumstances, where the schedular evaluations are found to 
be inadequate, a veteran may be awarded a rating higher than 
that encompassed by the schedular criteria, as shown by 
evidence showing that the disability at issue causes marked 
interference with employment, or has in the past or continues 
to require frequent periods of hospitalization rendering 
impractical the use of the regular schedular standards.  Id.  

Significantly, a complete and thorough review of the claims 
folder fails to show that, at any time during the current 
appeal, did the Veteran's lumbar strain result in marked 
interference with his employment or require hospitalization.  
Indeed, at no time during the current appeal has the Veteran 
asserted that this disorder affects his ability to work or to 
function on a daily basis (e.g., to complete his daily 
activities).  

38 C.F.R. § 4.1 stipulates that "[g]enerally, the degrees of 
disability specified are considered adequate to compensate 
for considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability."  Factors such as requiring periodic medical 
attention are clearly contemplated in the Schedule and 
provided for in the ratings assigned therein.  

What the evidence does not show is that, at any time during 
the current appeal, did the Veteran's lumbar strain result in 
unusual disability or impairment that rendered the criteria 
and/or degrees of disability contemplated in the Schedule 
impractical or inadequate.  For these reasons, the Board 
concludes that consideration of the provisions set forth at 
38 C.F.R. § 3.321(b)(1) is not warranted for this disability 
for any portion of the rating period on appeal.  


ORDER

An evaluation of 20 percent for lumbar strain is allowed 
prior to April 30, 2009, subject to the regulations governing 
the award of monetary benefits.  

An evaluation of in excess of 20 percent for lumbar strain 
since April 30, 2009, is denied.  



____________________________________________
THERESA M. CATINO
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


